Citation Nr: 0015059	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  97-20 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased (compensable) initial 
evaluation for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

This case concerns a veteran who had active service in the 
Marine Corps from December 1972 to November 1976, followed by 
participation in the Army National Guard from November 1981 
to December 1983.  The appellant was subsequently 
commissioned as an officer in the Army and served on active 
duty from August 1984 to August 1995, when he retired; he 
served seven months in Southwest Asia during the Gulf War.  
This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1996 rating decision of 
the Jackson, Mississippi Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, in part, denied 
the appellant's claims of entitlement to an increased 
(compensable) evaluation for his service-connected bilateral 
hearing loss and entitlement to service connection for 
tinnitus.

In October 1998, a videoconference hearing was held between 
Jackson and Washington, DC, before Michael D. Lyon, who is 
the Board Member making this decision and who was designated 
by the Chairman to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102.  Subsequent to that hearing, these issues 
were remanded to the RO for additional development; the RO 
has now returned the case to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal on these issues has 
been obtained by the RO to the extent possible. 

2.  The appellant's bilateral hearing loss disability is 
manifested by Level I hearing acuity in the right ear and 
Level I hearing acuity in the left ear.

3.  The appellant has not submitted medical evidence of any 
nexus between any current tinnitus and any disease or injury 
incurred during service or any service connected disability 
to justify a belief by a fair and impartial individual that 
the claim is well-grounded.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for a 
bilateral hearing loss disability have not been met.  
38 U.S.C.A. §§ 1155, 1160, 5107 (West 1991); 38 C.F.R. Part 
4, §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Table VI and Table VII, 
4.86, Diagnostic Code 6100 (1998); 64 Fed. Reg. 25202-25210 
(May 11, 1999) (codified at 38 C.F.R. § 4.85 et. seq. 
Diagnostic Code 6100 (1999)).

2.  The appellant has not submitted evidence of a well-
grounded claim for service connection for tinnitus.  
38 U.S.C.A. §§  1101, 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

These two issues were remanded in the Board's March 1999 
remand.  In part, examinations were to be scheduled.  The 
appellant was scheduled for these examinations (a copy of the 
notice letter is of record), but he failed to appear, 
apparently because his job requires him to travel.  
Correspondence asking whether the appellant was willing to 
report for an examination was subsequently sent to the 
appellant, and there was no response.  Accordingly, no 
examinations were conducted.  As the matters have not been 
specifically withdrawn, the Board will enter a decision based 
on the evidence of record.

The Board has reviewed the record in light of Stegall v. 
West, 11 Vet. App. 268 (1998).  Pursuant to the recent legal 
precedent in Stegall as applied to the facts of this appeal, 
and other applicable legal precedent discussed below, it is 
the opinion of the Board that the case should not again be 
remanded for further action.

I.  Increased Hearing Loss Claim.

The appellant's claim of entitlement to an increased 
evaluation is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  In general, an allegation of increased disability 
is sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  All relevant facts have been properly developed to 
the extent possible, and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) as to this issue.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant. 38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the appellant, as well as the entire 
history of the appellant's disability in reaching its 
decision, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Where, as in this case, entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Although 38 C.F.R. § 4.2 
requires that the whole recorded history be reviewed to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The most current 
evidence of the present level of disability is found in the 
report of the VA audiometric examination conducted in October 
1995.  All pertinent evidence of record will be considered in 
entering this appeal.

The severity of a hearing loss disability is determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85, Part 4, Diagnostic Codes 6100 
through 6110.  Evaluations of bilateral defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000 
and 4,000 hertz (cycles per second).  The Schedule allows for 
such audiometric test results to be translated into a numeric 
designation ranging from level I, for essentially normal 
acuity, to level XI, for profound deafness, in order to 
evaluate the degree of disability from bilateral service-
connected defective hearing.

It is noted that while this case was being developed, the 
rating criteria for hearing loss were revised.  64 Fed. Reg. 
25202-25210 (May 11, 1999) (codified at 38 C.F.R. § 4.85 et. 
seq. (1999)).  Review of the revised criteria reveals that 
the audiometric findings result in the same outcome 
regardless of whether the new or the old criteria are used.  
There is no change to the application in this case by the 
most recent revision, so neither set of criteria may be said 
to have a liberalizing effect in this case.

Service connection for bilateral sensorineural hearing loss 
was established by a rating decision, effective as of 
September 1, 1995; a zero percent evaluation was assigned.  
On the audiometric evaluation conducted in October 1995, pure 
tone thresholds, in decibels, were as follows:


HERTZ:
1000
2000
3000
4000
Average
Right
5
5
10
70
23
Left
0
0
15
65
20

The speech audiometry testing revealed speech recognition 
ability of 100 percent in the right ear and 100 percent in 
the left ear.

These findings result in a corresponding designation of Level 
I hearing acuity in the right ear and Level I hearing acuity 
in the left ear.  Pursuant to these findings, the RO assigned 
a noncompensable disability evaluation which the appellant 
contends is insufficient.  Diagnostic Code 6100.

The Board is aware of the appellant's contentions concerning 
his difficulty in hearing, including the October 1998 
videoconference hearing testimony, that he thinks his hearing 
is worse and that he cannot hear the person next to him when 
he is in a crowded room with background noise.  However, the 
objective clinical evidence of record simply does not support 
an evaluation in excess of zero percent for his bilateral 
hearing loss disability.  The assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter Court) held, in 
Fenderson v. West, 12 Vet. App. 119 (1999) that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  Cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  However, in this case, the appellant's hearing loss 
disability, as reflected in the evidence of record, has never 
been of compensable severity and therefore staged ratings are 
inapplicable.

Under Diagnostic Code 6100, a zero percent evaluation is 
assigned where hearing is at Level I for one ear and Level I 
for the other.  Under current regulations, a zero percent 
rating is yielded by the October 1995 VA audiometric 
examination results.  The requirements of 38 C.F.R. § 4.85 
set out the numeric levels of impairment required for each 
disability rating, and those requirements are mandatory.  The 
Board must accordingly find that the preponderance of the 
evidence is against the appellant's claim for a compensable 
evaluation his bilateral hearing loss disability.  Since the 
preponderance of the evidence is against allowance of this 
issue, the benefit of the doubt doctrine is inapplicable.

II.  Tinnitus Claim.

The threshold question with regard to any claim for service 
connection is whether it is well-grounded under 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is one that is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The initial 
burden is on the person who submits a claim to present 
evidence that it is well-grounded.  If such evidence is not 
submitted, there is no VA duty to assist the appellant in 
developing facts pertinent to the claim.  The Court has said 
that the statutory 'duty to assist' under 38 U.S.C.A. 
§ 5107(a) does not arise until there is a well-grounded 
claim.  Grivois v. Brown, 6 Vet. App. 136 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  For a claim to be 
well-grounded, there must be more than just an allegation; a 
claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

The three elements of a 'well-grounded' claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well-grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or is beyond the competence of the 
person making the assertion.  See King v. Brown, 5 Vet. App. 
19 (1993).  In this case, the evidentiary assertions are 
beyond the competence of the appellant.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131.  
A disability, which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The medical evidence of record indicates that the appellant 
underwent an entrance into service examination in July 1984.  
The examination revealed that the appellant had normal ears 
and normal eardrums.  The service medical records do not 
contain any evidence that the appellant was treated at any 
time during service for tinnitus or any complaints of ringing 
or buzzing in his ears.  An audiometric examination, 
conducted in October 1991, revealed bilateral high frequency 
hearing loss but there is no mention of any tinnitus.  The 
appellant underwent an over-40 examination in June 1994; he 
reported suffering from hearing loss, but denied any ear 
trouble.  The appellant did not complain of any ringing or 
noises in his ears and no mention of tinnitus is made in the 
medical examination report.  The appellant subsequently 
underwent a retirement examination in May 1995; he again 
complained of hearing loss, but denied any ear trouble.  The 
appellant did not complain of any buzzing, ringing or noises 
in his ears and no mention of tinnitus is made in the 
retirement medical examination report.

The appellant submitted a VA Form 21-526 in September 1995.  
On that form, he listed a number of conditions for which he 
wanted service connection, including cumulative hearing loss.  
However, the appellant made no mention of any problem 
involving noises, ringing or buzzing in either ear.

The first mention of tinnitus occurs during the October 4, 
1995 VA general medical examination.  The examiner noted that 
the appellant stated that he had some tinnitus that comes and 
goes.  The examiner included "intermittent tinnitus, by 
history" in the list of diagnoses.

The appellant subsequently underwent an audiometric 
examination by an audiologist on October 13, 1995.  The 
examiner noted that the appellant reported only occasional 
tinnitus.  While this specialist diagnosed high frequency 
sensorineural hearing loss in the left and right ears, he did 
not list tinnitus as a diagnosis.  

The appellant testified, during his October 1998 
videoconference hearing, that he still experienced ringing of 
the ears.  He stated that he "had it in both ears, but now 
it's just one ear."  See Hearing Transcript p. 10.  The 
appellant also testified that the ringing would come and go, 
that it was very hard to predict and that it could be 
associated with having a cold.  See Hearing Transcript p. 11.  
He stated that it started in service, but he did not exactly 
remember when the tinnitus started.   See Hearing Transcript 
p. 12.

Congress specifically limits entitlement for service 
connected disease or injury to cases where such incidents 
have resulted in a disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In order for the appellant to be 
granted service connection for tinnitus, there must be 
evidence of a service-connected disease or injury and a 
present disability which is attributable to such disease or 
injury.  Rabideau v.  Derwinski, 2 Vet. App. 141, 143 (1992).  
However, "[a] claim for a disability cannot be well-grounded 
unless there is a medical opinion that links the current 
disability to the appellant's term of service.  In the usual 
case this nexus would consist of a medical diagnosis of a 
current disability that 'looks backward' to an in-service 
disease or injury and links the two."  Martin v. Gober, 10 
Vet. App. 394 (1997); Caluza, 7 Vet. App. at 506; Dean v. 
Brown, 8 Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. 
App. 240 (1996).  

The appellant has contended that he has incurred tinnitus as 
the result of exposure to noise during his active service in 
the military.  While the appellant has arguably shown 
exposure to acoustic trauma in-service, the audiometric 
testing conducted by the VA, shortly after service in October 
1995, did not result in a diagnosis of tinnitus and the 
October 1995 VA general medical examination only yielded a 
notation of intermittent tinnitus, by history.  Furthermore, 
neither examination report specifically describes how the 
appellant experienced the tinnitus, nor did either report 
indicate whether the tinnitus was etiologically related to 
service.  As noted above, the appellant never mentioned the 
tinnitus problem during any service medical treatment of 
record, including several audiometric examinations.  
Furthermore, no medical evidence is of record which 
demonstrates any relationship between the service connected 
hearing loss and the tinnitus.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and his opinion does 
not constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, his lay 
assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well-grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), the absence 
of cognizable evidence renders a veteran's claim not well-
grounded.  Furthermore, the appellant's assertions of 
tinnitus due to service are contradicted by the lack of any 
mention of the problem in the service medical records and are 
not supported by any other objective medical evidence.  To 
date, there is no medical opinion of record stating whether 
or not there is a correlation between this noise exposure and 
the appellant's tinnitus.

After consideration of the entire record and the relevant law 
and cases, the Board finds that the appellant's claimed 
tinnitus has not been related to service by any competent 
medical opinion.  The appellant has not submitted competent 
medical evidence showing that he currently has tinnitus 
linked to exposure to noise in service or any other incident 
of service or service connected disability.  Therefore, his 
claim for tinnitus is accordingly not well-grounded and 
consequently must be denied.  See Savage v. Gober, 10 Vet. 
App. 489 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995).

In summary, the Board finds that the appellant does not meet 
all elements of a well-grounded claim, specifically that 
element requiring competent evidence of a nexus between 
current disability and service.  Therefore, this claim must 
be denied.

Where a claim is not well-grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  

The Board notes that the RO notified the appellant in the 
June 1996 rating decision that the service medical records 
were negative for any evidence of tinnitus or a nexus between 
service and the alleged tinnitus.  The Board views that 
information, and the information contained in the June 1997 
Statement of the Case (SOC) and in this decision, as 
informing the appellant of the type of evidence needed, thus 
satisfying Robinette v. Brown, 8 Vet. App. 69 (1995).  

In addition, in this case, unlike the situation in Robinette, 
the appellant has not put the VA on notice of the existence 
of any specific, particular piece of evidence that, if 
submitted, could make his claim well-grounded.  See also Epps 
v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the Board 
concludes that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a).

Since the appellant has failed to present competent medical 
evidence that he currently suffers from any tinnitus related 
to service, and since he has failed to present competent 
medical evidence that his claim is plausible, that is, he has 
failed to present medical evidence that links the current 
claimed tinnitus to service, the appellant's claim for 
service connection must be denied as not well-grounded.  Dean 
v. Brown, 8 Vet. App. 449 (1995).


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.

A well-grounded claim not having been submitted, the claim 
for service connection for tinnitus is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

